DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 uses “chip” instead of “element”, as in the previous set of claims and the word is not underlined and the removed word is not present and indicated as having been deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 4, recites “a semiconductor chip provided above the recess”.  The applicant’s specification does not describe a device with a chip over the recess only a semiconductor element (see, for example, applicant’s figure 1A, paragraph 18).  Thus, the requirement that there be a chip is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “a semiconductor chip provided above the recess”.  Since a chip is not described in the applicant’s disclosure, it is not clear how a chip can be used in this context.  This issue renders the claim indefinite.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by YONEZAWA (US 20070210316).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses a semiconductor device comprising: 
a semiconductor substrate (fig 3, 1, para 43) including a substrate bottom surface (bottom surface of 1, see fig 3) and a substrate upper surface (upper surface of 1, see fig 3) and including a recess (recess in the bottom of 1, see fig 3) in the substrate bottom surface; 
a semiconductor chip (semiconductor layers 2, 3, 4, and 5 form a transistor device, see fig 3, para 42) provided above the recess (2-5 extend above the recess in the bottom of 1, see fig 3); and 
a first electrode (drain electrode 20, see fig 3, para 41) provided in the recess, 
wherein the recess includes a recess side surface (side surface of the recess in the bottom of 1, see fig 3) and a recess upper surface (upper surface of the recess in the bottom of 1, see fig 3), an angle formed between the recess side surface and the recess upper surface being 90 degrees or more (the angle between the upper and side surfaces of the recess in the bottom of 1 is more than 90 degrees, see fig 3), 
a film thickness of the first electrode is 1/2 or more of a depth of the recess (the thickness of 20 is more than an entire depth of the recess, see fig 3), and
the first electrode includes a first surface (topmost surface of 20, see fig 3) and a second surface (bottommost surface of 20, see fig 3) facing the first surface (the two surfaces are opposite, see fig 3), the first surface being in direct contact with the recess upper surface (the upper surface of 20 is in direct contact with the upper surface of the recess in 1, see fig 3), and a first width of the first surface being shorter than a second width of the second surface (the width of the topmost surface of 20 is less than the width of the bottommost surface of 20, see fig 3).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the substrate thickness of the portion of the semiconductor substrate provided with the recess is 100 microns or shorter (the thin portion of the substrate 8 can be 50 microns thick, see fig 2, para 43).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the first electrode is provided over the recess upper surface, the recess side surface, and the substrate bottom surface (the electrode 20 is in direct contact with the bottom surface of the substrate and with top and side surfaces of the recess in the substrate, see fig 3).
Regarding claim 6, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 5, wherein the film thickness of the first electrode is longer than twice a film thickness of a portion of the first electrode contacting the substrate bottom surface (the thickness of 20 in the recess is longer than the thickness of 20 on the sides under the substrate bottom surface, see fig 3).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 5, wherein a bottom surface of the first electrode is parallel to the substrate upper surface (a bottom surface of 20 is parallel to the upper surface of 1, see fig 3).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the recess upper surface is parallel to the substrate upper surface (the upper surface of the recess in 1 is parallel to the upper surface of 1, see fig 3).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the second surface is closer to the chip than the substrate bottom surface (the upper surface of 20 is closer to 2 than the bottommost surface of 1, see fig 3).
Regarding claim 14, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the second surface is in direct contact with the recess side surface (the topmost surface of 20 is in direct contact with the side surfaces of 1 at the corners, see fig 3).
Regarding claim 15, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1, wherein the second surface is a flat surface (the topmost surface of 20 is flat, see fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEZAWA (US 20070210316) in view of KITAO (US 20150357424).
Regarding claim 2, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein the film thickness of the first electrode is longer than a substrate thickness of a portion of the semiconductor substrate provided with the recess.
KITAO discloses a device, wherein the film thickness of the first electrode is longer than a substrate thickness of a portion of the semiconductor substrate provided with the recess (MF can be 50 microns thick and SIS can be 3 microns thick, see fig 16 and para 35).
YONEZAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of KITAO in order to reduce warping (see KITAO para 9).  
Additionally, parameters such as the sizes of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the relative sizes of the material layers in the device of YONEZAWA in order to reduce the on-resistance of the semiconductor device (see YONEZAWA para 14).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein a length of a portion of the substrate bottom surface not provided with the recess is 1/4 or less of a length of the substrate upper surface.
KITAO discloses a device, wherein a length of a portion of the substrate bottom surface not provided with the recess is 1/4 or less of a length of the substrate upper surface (a portion of the bottom surface of SIS can be chosen that has a width of less than 1/4 of the top surface of SIS, see fig 17).
YONEZAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of KITAO in order to reduce warping (see KITAO para 9).  
Additionally, parameters such as the sizes of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the relative sizes of the material layers in the device of YONEZAWA in order to reduce the on-resistance of the semiconductor device (see YONEZAWA para 14).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein the first electrode includes a first layer containing a first element and a second layer provided on the first layer and containing a second element different from the first element.
KITAO discloses a device, wherein the first electrode includes a first layer containing a first element and a second layer provided on the first layer and containing a second element different from the first element (MF can comprise an Au seed layer and a Cu layer, see para 52).
YONEZAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of KITAO in order to reduce warping (see KITAO para 9).  
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 8.
YONEZAWA fails to explicitly disclose a device, wherein the first electrode further includes a third layer provided between the first layer and the second layer and containing titanium (Ti) or tantalum (Ta).
KITAO discloses a device, wherein the first electrode further includes a third layer provided between the first layer and the second layer and containing titanium (Ti) (MF can include a Ti barrier layer, see para 52) or tantalum (Ta).
YONEZAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of KITAO in order to reduce warping (see KITAO para 9).  
Regarding claim 10, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein the first electrode includes a barrier metal at a portion of the first electrode contacting the recess side surface and the recess upper surface.
KITAO discloses a device, wherein the first electrode includes a barrier metal at a portion of the first electrode contacting the recess side surface and the recess upper surface (MF can include a Ti barrier layer, see para 52).
YONEZAWA and KITAO are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of KITAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of KITAO in order to reduce warping (see KITAO para 9).  
Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEZAWA (US 20070210316) in view of TOGAMI (US 20180090611).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein the film thickness of the first electrode is thinner than the depth of the recess.
TOGAMI discloses a device, wherein the film thickness of the first electrode is thinner than the depth of the recess (the thickness of bottom electrode BE is thinner than the depth of the recesses DIT in substrate SUB, see fig 9, para 66 and 82).
YONEZAWA and TOGAMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of TOGAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of TOGAMI in order to reduce the potential for wafer warping (see para 124).
Regarding claim 17, as best as the examiner is able to ascertain the claimed invention, YONEZAWA discloses the semiconductor device according to claim 1.
YONEZAWA fails to explicitly disclose a device, wherein the substrate bottom surface is not in direct contact with the first electrode.
TOGAMI discloses a device, wherein the substrate bottom surface is not in direct contact with the first electrode (the bottommost surface of the substrate SUB is not in direct contact with BE, see fig 10, para 83).
YONEZAWA and TOGAMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the bottom electrode configuration of TOGAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the bottom electrode configuration of TOGAMI in order to reduce the potential for wafer warping (see para 124).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEZAWA (US 20070210316) and KITAO (US 20150357424) in view of ZENG (US 20070042549).
Regarding claim 16, as best as the examiner is able to ascertain the claimed invention, YONEZAWA and KITAO discloses the semiconductor device according to claim 9.
YONEZAWA fails to explicitly disclose a device, wherein a width of a bottom surface of the third layer is longer than a width of an upper surface of the third layer.
ZENG discloses a device, wherein a width of a bottom surface of the third layer is longer than a width of an upper surface of the third layer (the bottommost surface of middle metal layer 30 is wider than a topmost surface of 30, see fig 1, para 34).
YONEZAWA and ZENG are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YONEZAWA with the metal layer geometry of ZENG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YONEZAWA with the metal layer geometry of ZENG in order to enhance power distribution (see ZENG para 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811